Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10 and 23 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The styrene and acrylonitrile are not “acrylates” and therefore cannot make a “polyacrylate”.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:




Claims 1-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaefer 2010/0086783.
Schaefer exemplifies (#3) a three layered latex particle having an innermost layer (paragraph 65) of octamethylcyclotetrasiloxane and vinyltrimethoxysiloxane, an intermediate layer (paragraph 66) of methacryloxypropyltrimethoxysilane and an outer layer (paragraph 67) of methylmethacrylate. This corresponds to applicant’s 1st, 2nd and 3rd stages.

In regards to applicant’s dependent claims:
Octamethylcyclotetrasiloxane is applicant’s preferred siloxane forming monomer of claim 5.
Methacryloxypropyltrimethoxysilane is applicant’s preferred silane monomer of claim 7.
Methylmethacrylate is one of applicant’s preferred acrylate monomers of claim 10.
The particle has a size of 127nm (paragraph 67).
The cited example has 24wt% methylmethacrylate shell (paragraph67) and therefore 76wt% inner siloxane core + silane transition layer. The siloxane core was made of 855g octamethylcyclotetrasiloxane + 95g vinyltrimethoxysiloxane while the 
The dodecylbenzene sulfonic acid used (paragraph 65) qualifies as a surfactant.
The cited example’s particles have a solid content of 26.7% (paragraph 67).
The silane making up the transition layer was polymerized at 900C (paragraph 66).
The cited example’s latex has the ability to form a coating whether recognized by the author or not because the particles correspond exactly to what applicant requires in terms of monomers, structure, amounts etc.


Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Schaefer 2010/0086783 in view of Geck 6147142.
Schaefer doesn’t recognize his aqueous dispersion as being useful as a “coating” composition.
Geck (abstract) teaches similar core/shell particles having a siloxane core and an acrylic shell (see examples) can be utilized as a coating.
It would have been obvious to use Schaefer’s core/shell particles as a coating.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/DAVID J BUTTNER/           Primary Examiner, Art Unit 1765                                                                                                                                                                                             	2/16/22